In an action, inter alia, to enjoin the defendants Gildston from constructing a tennis court on their property, in which the said defendants counterclaimed, inter alia, to enjoin plaintiff from interfering with their use of a certain street known as Cook Drive, (1) defendants Gildston appeal from so much of an order of the Supreme Court, Nassau County, dated June 1, 1976, as denied their motion for partial summary judgment as to the second counterclaim asserted in their answer and (2) plaintiff cross-appeals from so much of the same order as failed to grant his cross application for partial summary judgment and permitted defendants to amend their answer. Order affirmed, without costs or disbursements. Defendants Gildston shall serve their amended answer within 20 days after entry of the order to be made hereon. Special Term correctly concluded that a permanent injunction should not be granted to either party without a trial. Plaintiff’s cross application to dismiss the first counterclaim contained in the answer of the defendants Gildston was also properly denied. A factual question exists as to whether the temporary restraining orders obtained by plaintiff improperly delayed construction of the tennis court by the Gildstons. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.